[Cite as State v. Moore, 2017-Ohio-7249.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 105415




                                      STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.


                                    LADON E. MOORE

                                                      DEFENDANT-APPELLANT




                                   JUDGMENT:
                             REVERSED AND REMANDED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-16-604864-A

        BEFORE:          Laster Mays, J., Stewart, P.J., and Celebrezze, J.

        RELEASED AND JOURNALIZED: August 17, 2017
                               -i-
ATTORNEY FOR APPELLANT

Robert A. Dixon
4403 St. Clair Avenue
Cleveland, Ohio 44103


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Aqueelah A. Jordan
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
ANITA LASTER MAYS, J.:

      {¶1} Defendant-appellant, Ladon E. Moore (“Moore”), appeals the trial court’s

decision to sentence him to a five-year term of postrelease control, and asks this court to

reverse the sentence and remand to the trial court for a correction of the sentence.   The

state, pursuant to Loc.App.R. 16(B), concedes the error.      We reverse the trial court’s

imposition of postrelease control and remand for further proceedings.

      {¶2} Moore pleaded guilty to robbery, a second-degree felony, in violation of R.C.

2911.02(A)(2).     The trial court sentenced him to five years in prison and a five-year

mandatory postrelease control.        Moore has filed this timely appeal asserting one

assignment of error for our review:

      I.     The lower court erred in imposing a term of five years mandatory
             postrelease control for a felony of the second degree.

      {¶3} Moore was sentenced to a five-year term of postrelease control as part of his

felony sentence.    The trial court erred when it sentenced Moore to five years postrelease

control when the law requires that he only serve a mandatory three-year term of

postrelease control.    See, e.g., State v. Laporta, 8th Dist. Cuyahoga No. 105029,

2017-Ohio-1289, ¶ 4.

      Each sentence to a prison term for a felony of the first degree, for a felony
      of the second degree, for a felony sex offense, or for a felony of the third
      degree that is an offense of violence and is not a felony sex offense shall
      include a requirement that the offender be subject to a period of postrelease
      control imposed by the parole board after the offender’s release from
      imprisonment. * * * For a felony of the second degree that is not a
       felony sex offense, three years.

R.C. 2967.28(B)(2).

       {¶4} Accordingly, Moore pleaded guilty to a second-degree felony; therefore, the

trial court should have sentenced Moore to a mandatory three-year term of postrelease

control.

       {¶5} Moore’s single assignment of error is sustained.

       {¶6} “The trial court’s judgment is hereby reversed with regard to the improper

imposition of postrelease control.   The matter is remanded to the trial court to conduct a

notification hearing pursuant to R.C. 2929.191 and impose the requisite period of

postrelease control.” Laporta at ¶ 6.

       It is ordered that appellant recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________
ANITA LASTER MAYS, JUDGE

MELODY J. STEWART, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR